Citation Nr: 1454027	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to
December 1974.

This case comes before the Board of Veterans Appeals (the Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg Florida.

In January 2014, the Board remanded the appeal for additional evidentiary development.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In light of the favorable decision awarding entitlement to TDIU, no further notice or assistance is needed to aid the Veteran in substantiating his claim.

II. Law and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2013).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2013).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2013).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2013).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

When the claim is in equipoise, the reasonable doubt rule is for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

III. Analysis

The Veteran's service-connected disabilities include the following: posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling; arteriosclerotic heart disease, evaluated as 60 percent disabling; type 2 diabetes mellitus, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling.  His combined disability rating is 90 percent.  Thus, he meets the specific percentage requirements of 38 C.F.R. § 4.16(a).  The remaining question is whether his service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran has been unemployed since July 2009.  The Veteran formerly worked in real estate sales.  He claims that his service-connected disabilities prevent him from engaging in work that involves a great deal of physical activity and interaction with clients.  Specifically, his high-frequency hearing loss has made it impossible for him to effectively communicate with clients that speak in higher-pitch tones.  His PTSD symptoms of difficulty concentrating, short-term memory loss, increased irritability, and chronic sleep impairment, have also interfered with his ability to effectively interact with clients.  His diabetes mellitus, peripheral neuropathy, and heart condition have impacted his physical ability to show houses to clients.

In February 2010, the Veteran underwent several VA examinations of his service-connected disabilities.  Examiners opined that:  the Veteran's hearing loss has significant effects on occupation; his diabetes mellitus is mild in severity and would not prevent the Veteran from obtaining employment; due to the Veteran's coronary artery disease, he would not be able to work in an occupation requiring manual labor; due to the Veteran's moderate severity of bilateral lower extremity peripheral neuropathy, the Veteran would have difficulty with employment that required prolonged standing, walking, or manual labor; PTSD symptoms were not severe enough to interfere with occupational functioning.

In March 2014, the Veteran again underwent several examinations of his service-connected disabilities.  The examiners opined that: the Veteran's tinnitus did not impact his ability to work; his diabetes mellitus would not affect a physical or sedentary job; his coronary artery disease would limit a physical job requiring moderate exertion but would not affect a sedentary job; his peripheral neuropathy of the bilateral lower extremities would not affect a sedentary or physical job; his PTSD symptoms impaired the Veteran's ability to work cooperatively and effectively with the public, to retain instructions, and to maintain task persistence and pace to a mild extent.

The Board finds that the evidence in favor of granting a TDIU is at least in equipoise and, resolving any reasonable doubt in favor of the Veteran, TDIU is warranted.

The evidence suggests that the Veteran's service-connected disabilities, in combination, are of a nature and severity as to preclude him from engaging in work.  The record shows that he is currently unemployed.  The record also shows that several of his service-connected disabilities play a major role in his inability to obtain and maintain employment, in that they affect both his physical and mental ability to perform work on a consistent or continual basis.

Based on this evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU have been met.  38 C.F.R. § 4.16.


ORDER

TDIU is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


